Case 1:20-cv-02395-BMC-LB Document 18 Filed 02/11/21 Page 1 of 1 PageID #: 104


                                                                  Littler Mendelson, P.C.
                                                                  900 Third Avenue
                                                                  New York, NY 10022.3298




                                                                  Barbara A. Gross
                                                                  212.471.4486 direct
                                                                  212.583.9600 main
                                                                  646.219.4115 fax
                                                                  bgross@littler.com
February 11, 2021




VIA ECF

Magistrate Judge Lois Bloom
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

Re:      Furfero v. St. John’s University et al
         1:20-cv-02395-BMC-LB

Dear Magistrate Bloom:

We represent Defendants in the above-referenced matter. We write jointly with Plaintiff to provide
the Court with a status update. The February 2, 2021 mediation was unsuccessful. The parties
respectfully request a conference to discuss a discovery schedule.

Respectfully,

/s/

Barbara A. Gross


cc: Plaintiff Dr. Joyce Furfero (drfurfero@drfurfero.com)




  littler.com
